Exhibit 10.23

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Select Energy Services, LLC, a Delaware limited liability company (the
“Company”), and Nick Swyka (“Employee”) effective as of March 1, 2019 (the
“Effective Date”).

 

WHEREAS, Employee is currently employed by the Company; and

 

WHEREAS, the Company desires to continue to employ Employee, and Employee
desires to continue to be employed by the Company, pursuant to the terms of this
Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.Employment.  During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as Senior Vice
President and Chief Financial Officer of the Company and in such other position
or positions as may be agreed to by Employee and the Company from time to time.

2.Duties and Responsibilities of Employee.

(a)During the Employment Period, Employee shall devote Employee’s best efforts
and full business time and attention to the businesses of Select Energy
Services, Inc., a Delaware corporation and the parent of the Company (“Parent”)
and its direct and indirect subsidiaries as may exist from time to time,
including the Company (collectively, Parent and its direct and indirect
subsidiaries are referred to as the “Company Group”) as may be requested by
Parent or the Company from time to time.  Employee’s duties and responsibilities
shall include those normally incidental to the position(s) identified in Section
1, as well as such additional duties as may be reasonably assigned to Employee
by the Company from time to time, which duties and responsibilities may include
providing services to other members of the Company Group in addition to the
Company.  Employee may, without violating this Section 2(a), (i) as a passive
investment, either make or manage personal investments that are unrelated to the
Business or any Business Opportunity of the Company (as defined in Sections
10(f)(i) and 10(f)(ii)) or own publicly traded securities in such form or manner
as will not require any services by Employee in the operation of the entities in
which such securities are owned; (ii) engage in charitable and civic activities;
or (iii) with the prior written consent of the board of directors of Parent (the
“Board”), engage in other personal and passive investment activities, in each
case, so long as such ownership, interests or activities do not interfere with
Employee’s ability to fulfill Employee’s duties and responsibilities under this
Agreement and are not inconsistent with Employee’s obligations to any member of
the Company Group or competitive with the business of any member of the Company
Group.

(b)Employee hereby represents and warrants that Employee is not the subject of,
or a party to, any employment agreement, non-competition, non-solicitation,
restrictive covenant or non-disclosure agreement, or any other agreement,
obligation, restriction or understanding that would prohibit Employee from
executing this Agreement or fully performing





1

--------------------------------------------------------------------------------

 



 

each of Employee’s duties and responsibilities hereunder, or would in any
manner, directly or indirectly, limit or affect any of the duties and
responsibilities that may now or in the future be assigned to Employee
hereunder.  Employee expressly acknowledges and agrees that Employee is strictly
prohibited from using or disclosing any confidential information belonging to
any prior employer in the course of performing services for any member of the
Company Group, and Employee promises that Employee shall not do so.  Employee
shall not introduce documents or other materials containing confidential
information of any prior employer to the premises or property (including
computers and computer systems) of any member of the Company Group.

(c)Employee owes each member of the Company Group fiduciary duties  (including
(i) duties of loyalty and disclosure and (ii) such fiduciary duties that an
officer of the Company owes under the laws of the State of Delaware), and the
obligations described in this Agreement are in addition to, and not in lieu of,
the obligations Employee owes each member of the Company Group under statutory
and common law.

3.Compensation.

(a)Base Salary.  During the Employment Period, the Company shall pay to Employee
an annualized base salary of $325,000 (the “Base Salary”) in consideration for
Employee’s services under this Agreement, payable in substantially equal
installments in conformity with the Company’s customary payroll practices for
similarly situated employees as may exist from time to time, but no less
frequently than monthly.

(b)STI Plan.  Employee shall be eligible to continue participating in the
Company’s short-term incentive bonus program (the “STI Plan”), subject to the
terms of the STI Plan in effect from time to time.  Each bonus, if any, paid
pursuant to the STI Plan shall be paid as soon as administratively feasible
after the Board (or a committee thereof) certifies whether the applicable
performance targets for the applicable calendar year have been
achieved.  Notwithstanding anything in this Section 3(b) to the contrary, no
bonus will be paid under the STI Plan for a particular calendar year unless
Employee remains continuously employed by the Company from the Effective Date
through the date the Board (or a committee thereof) certifies whether the
applicable performance targets for the applicable calendar year have been
achieved.

4.Term of Employment.  The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the third anniversary of the Effective Date (the “Initial Term”).  On the third
anniversary of the Effective Date and on each subsequent anniversary thereafter,
the term of Employee’s employment under this Agreement shall automatically renew
and extend for a period of twelve (12) months (each such twelve (12)-month
period being a “Renewal Term”) unless written notice of non-renewal is delivered
by either party to the other not less than sixty (60) days prior to the
expiration of the then-existing Initial Term or Renewal Term, as
applicable.  Notwithstanding any other provision of this Agreement, Employee’s
employment pursuant to this Agreement may be terminated at any time in
accordance with Section 7.  The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”





2

--------------------------------------------------------------------------------

 



 

5.Business Expenses.  Subject to Section 23, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such expenses, as
required by Company policy in effect from time to time.  Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee).  In no event shall any reimbursement be made to
Employee for any expenses incurred after the date of Employee’s termination of
employment with the Company.

6.Benefits.  During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other similarly
situated Company employees are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to
time.  The Company shall not, however, by reason of this Section 6, be obligated
to institute, maintain, or refrain from changing, amending, or discontinuing,
any such plan or policy, so long as such changes are similarly applicable to
similarly situated Company employees generally.

7.Termination of Employment.

(a)Company’s Right to Terminate Employee’s Employment for Cause.  The Company
shall have the right to terminate Employee’s employment hereunder at any time
for Cause.  For purposes of this Agreement, “Cause” shall mean:

(i)Employee’s material breach of this Agreement or any other written agreement
between Employee and one or more members of the Company Group, including
Employee’s material breach of any representation, warranty or covenant made
under any such agreement;

(ii)Employee’s breach of any law applicable to the workplace or employment
relationship, or Employee’s breach of any policy or code of conduct established
by Parent or the Company and applicable to Employee;

(iii)Employee’s gross negligence, willful misconduct, breach of fiduciary duty,
fraud, theft or embezzlement;

(iv)the commission by Employee of, or conviction or indictment of Employee for,
or plea of nolo contendere by Employee to, any felony (or state law equivalent)
or any crime involving moral turpitude; or

(v)Employee’s willful failure or refusal, other than due to Disability, to
perform Employee’s obligations pursuant to this Agreement or to follow any
lawful directive from the Company, as reasonably determined by the Company;
 provided, however, that if Employee’s actions or omissions as set forth in this
Section 7(a)(v) are of such a nature that they are curable by Employee, such
actions or omissions must remain uncured thirty (30) days after the Company
first provided Employee written notice of the obligation to cure such actions or
omissions.





3

--------------------------------------------------------------------------------

 



 

(b)Company’s Right to Terminate for Convenience.  The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon written notice to Employee.

(c)Employee’s Right to Terminate for Good Reason.  Employee shall have the right
to terminate Employee’s employment with the Company at any time for Good Reason.
 For purposes of this Agreement, “Good Reason” shall mean:

(i)a material diminution in Employee’s Base Salary, other than as part of one or
more decreases that shall not exceed, in the aggregate, more than 10% of
Employee’s Base Salary as in effect at the time of such reduction and that are
applied to all of the Company’s similarly situated employees;

(ii)a material diminution in Employee’s title that results in Employee no longer
serving as Chief Financial Officer of Parent, or a material diminution in
Employee’s authority, duties and responsibilities with the Company Group as a
whole;  provided, however, that if Employee is serving as an officer or member
of the board of directors (or similar governing body) of any member of the
Company Group (other than the Company or Parent) or any other entity in which a
member of the Company Group holds an equity interest, in no event shall the
removal of Employee as an officer or board member from such entity, regardless
of the reason for such removal, constitute Good Reason or be considered when
determining if Good Reason exists;

(iii)the relocation of the geographic location of Employee’s principal place of
employment by more than fifty  (50) miles from the location of Employee’s
principal place of employment as of the Effective Date;

(iv)a material reduction in Employee’s target bonus under the STI Plan, other
than as part of one or more decreases that are similarly applied to the Chief
Executive Officer of the Company.

Notwithstanding the foregoing provisions of this Section 7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 7(c)(i),  (ii)
or (iii) giving rise to Employee’s termination of employment must have arisen
without Employee’s consent; (B) Employee must provide written notice to the
Board of the existence of such condition(s) within thirty (30) days after the
initial occurrence of such condition(s); (C) the condition(s) specified in such
notice must remain uncorrected for thirty (30) days following the Board’s
receipt of such written notice; and (D) the date of Employee’s termination of
employment must occur within sixty (60) days after the initial occurrence of the
condition(s) specified in such notice.

 

(d)Death or Disability.  Upon the death or Disability of Employee, Employee’s
employment with Company shall automatically (and without any further action by
any person or entity) terminate with no further obligation under this Agreement
of either party hereunder.  For purposes of this Agreement, a “Disability” shall
mean Employee’s inability to perform the essential functions of Employee’s
position (after accounting for reasonable accommodation, if





4

--------------------------------------------------------------------------------

 



 

applicable and required by applicable law), due to physical or mental impairment
that continues, or can reasonably be expected to continue, for a period in
excess of one hundred-twenty (120) consecutive days or one hundred-eighty (180)
days, whether or not consecutive (or for any longer period as may be required by
applicable law), in any twelve (12)-month period.

(e)Employee’s Right to Terminate for Convenience.  In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, upon thirty (30) days’
advance written notice to the Company; provided, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a termination of employment pursuant to Section 7(b)).

(f)Effect of Termination.

(i)If Employee’s employment hereunder is terminated prior to the expiration of
the then-existing Initial Term or Renewal Term, as applicable, by the Company
without Cause pursuant to Section 7(b),  by Employee for Good Reason pursuant to
Section 7(c) or as a result of Employee’s death, then so long as (and only if):
(1)  Employee (or his executor or estate) executes on or before the Release
Expiration Date (as defined below), and does not revoke within any time provided
by the Company to do so, a release of all claims in a form reasonably acceptable
to the Company (the “Release”), which Release shall release each member of the
Company Group and their respective affiliates, and the foregoing entities’
respective shareholders, members, partners, officers, managers, directors,
fiduciaries, employees, representatives, agents and benefit plans (and
fiduciaries of such plans) from any and all claims, including any and all causes
of action arising out of Employee’s employment with the Company and any other
member of the Company Group or the termination of such employment, but excluding
all claims to severance payments Employee may have under this Section 7; and (2)
Employee abides by the terms of each of Sections 9,  10 and  11, then:

(A) the Company shall make severance payments to Employee in a total amount
equal to (a)  twelve (12) months’ worth of Employee’s Base Salary for the year
in which the termination occurs,  plus (b)  an amount equal to the target bonus
under the STI Plan for the year in which such termination occurs (such total
severance payments being referred to as the “Severance Payment”);  provided,
however, that if the Termination Date (as defined below) is on or within:
fifteen (15)  months following the date of a Change in Control (as defined
below) and subject to the terms and conditions set forth in Sections 7(f)(i)(1)
and (2) above, then the Company shall, in lieu of the Severance Payment, make
severance payments in a total amount equal to (x) eighteen (18)  months’ worth
of Employee’s Base Salary for the year in which the Termination Date occurs,
plus (y) an amount equal to one and one-half times the target bonus under the
STI Plan for the year in which the Termination Date occurs (such total severance
payments being referred





5

--------------------------------------------------------------------------------

 



 

to as the “CIC Severance Payment”).  The Severance Payment or the CIC Severance
Payment (as applicable, the “Cash Severance Payment”) will be divided into
substantially equal installments and paid over a number of months equal to the
number of months’ worth of Employee’s Base Salary included in the Cash Severance
Payment.  On the Company’s first regularly scheduled pay date that is on or
after the date that is sixty (60) days after the date on which Employee’s
employment terminates (the “Termination Date”), the Company shall pay to
Employee, without interest, a number of such installments equal to the number of
such installments that would have been paid during the period beginning on the
Termination Date and ending on the Company’s first regularly scheduled pay date
that is on or after the date that is sixty (60) days after the Termination Date
had the installments been paid commencing on the Company’s first regularly
scheduled pay date coincident with or next following the Termination Date, and
each of the remaining installments shall be paid on the Company’s regularly
scheduled pay dates during the remainder of such twelve (12)-month period (or,
if the Termination Date is on or within fifteen (15) months following the date
of a Change in Control, such eighteen (18)-month period);  provided, however,
that to the extent, if any, that the aggregate amount of the installments of the
Cash Severance Payment that would otherwise be paid pursuant to the preceding
provisions of this Section 7(f)(i) after March 15 of the calendar year following
the calendar year in which the Termination Date occurs (the “Applicable March
15”) exceeds the maximum exemption amount under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A), then such excess shall be paid to Employee in a lump sum
on the Applicable March 15 (or the first Business Day preceding the Applicable
March 15 if the Applicable March 15 is not a Business Day) and the installments
of the Cash Severance Payment payable after the Applicable March 15 shall be
reduced by such excess (beginning with the installment first payable after the
Applicable March 15 and continuing with the next succeeding installment until
the aggregate reduction equals such excess).  “Business Day” shall mean any day
except a Saturday, Sunday or other day on which commercial banks in New York,
New York or Houston, Texas are authorized or required by law to be closed. For
the avoidance of doubt, in no event shall Employee be eligible to receive both
the Severance Payment and the CIC Severance Payment.

(B)The Company shall pay Employee a pro-rated portion of the bonus under the STI
Plan that Employee would have been paid for the calendar year in which the
Termination Date occurs, if any (the “Pro-Rata Bonus Payment”), which Pro-Rata
Bonus Payment shall be paid (if the applicable criteria for earning a bonus
under the STI Plan for such calendar year, other than the requirement with
respect to continued employment through the applicable payment date, are
satisfied) to Employee at the same time bonuses under the STI Plan for such
calendar year are paid to similarly situated employees of the Company, but in no
event no later than March 15 of the calendar year following the calendar year in
which the Termination Date occurs.

(C)During the portion, if any, of the fifteen (15)-month period following the
Termination Date (the “Reimbursement Period”) that Employee





6

--------------------------------------------------------------------------------

 



 

elects to continue coverage for Employee and Employee’s spouse and eligible
dependents, if any, under the Company’s group health plans pursuant to
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall promptly reimburse Employee on a monthly basis for the
difference between the amount Employee pays to effect and continue such coverage
and the employee contribution amount that similarly situated employees of the
Company pay for the same or similar coverage under such group health plans (the
“COBRA Benefit”). Each payment of the COBRA Benefit shall be paid to Employee on
the Company’s first regularly scheduled pay date in the calendar month
immediately following the calendar month in which Employee submits to the
Company documentation of the applicable premium payment having been paid by
Employee, which documentation shall be submitted by Employee to the Company
within thirty (30) days following the date on which the applicable premium
payment is due. Employee shall be eligible to receive such reimbursement
payments until the earliest of: (x) the last day of the Reimbursement Period;
(y) the date Employee is no longer eligible to receive COBRA continuation
coverage; and (z) the date on which Employee becomes eligible to receive
coverage under a group health plan sponsored by another employer (and any such
eligibility shall be promptly reported to the Company by Employee); provided,
however, that the election of COBRA continuation coverage and the payment of any
premiums due with respect to such COBRA continuation coverage shall remain
Employee’s sole responsibility, and the Company shall not assume any obligation
for payment of any such premiums relating to such COBRA continuation
coverage.  Notwithstanding the foregoing, if the provision of the benefits
described in this paragraph cannot be provided in the manner described above
without penalty, tax or other adverse impact on the Company or any other member
of the Company Group, then the Company and Employee shall negotiate in good
faith to determine an alternative manner in which the Company may provide
substantially equivalent benefits to Employee without such adverse impact on the
Company or such other member of the Company Group.

(ii)If the Release is not executed and returned to the Company on or before the
Release Expiration Date, and the required revocation period has not fully
expired without revocation of the Release by Employee, then Employee shall not
be entitled to any portion of the Cash Severance Payment, Pro-Rata Bonus Payment
or COBRA Benefit.  As used herein, the “Release Expiration Date” is that date
that is twenty-one (21) days following the date upon which the Company delivers
the Release to Employee (which shall occur no later than seven (7) days after
the Termination Date) or, in the event that such termination of employment is
“in connection with an exit incentive or other employment termination program”
(as such phrase is defined in the Age Discrimination in Employment Act of 1967),
the date that is forty-five (45) days following such delivery date.

(iii)For the avoidance of doubt, the Cash Severance Payment, Pro-Rata Bonus
Payment and COBRA Benefit (and any portions thereof) shall not be payable (A) if
Employee’s employment hereunder terminates upon the expiration of the
then-existing Initial Term or Renewal Term, as applicable, as a result of a
non-renewal of the term of Employee’s employment under this Agreement by the
Company or Employee pursuant to





7

--------------------------------------------------------------------------------

 



 

Section 4;  or (B) in the event that the Employment Period ends due to a
 termination by the Company for Cause pursuant to Section 7(a), due to
Disability pursuant to Section 7(d) or by Employee for convenience pursuant to
Section 7(e).  Further, notwithstanding the preceding provisions of this Section
7(f), Employee will not be eligible for the CIC Severance Payment, Pro-Rata
Bonus Payment or COBRA Benefit (or any portions thereof) if: (x) Employee’s
employment by the Company ends upon or following a Change in Control, and (y)
Employee has declined a Comparable Offer from the purchaser (or its affiliate)
of the equity in, or all or substantially all of the assets of, Parent or the
Company in such Change in Control transaction (such purchaser or its applicable
affiliate, the “Buyer”). As used herein, a “Comparable Offer” shall be an offer
of employment that includes each of: (1) a geographic location of the principal
place of employment that is within fifty (50) miles of the location of
Employee’s principal place of employment as of the time immediately prior to the
Change in Control, (2) a base salary not less than the base salary in effect
immediately prior to the Change in Control and (3) Employee serving with a title
of Chief Financial Officer of Parent or Buyer following such Change in Control.

(g)Change in Control.For purposes of this Agreement, “Change in Control” shall
have the meaning of such term in Parent’s 2016 Equity Incentive Plan, as in
effect on the Effective Date (the “EIP”), without regard to Section 2(g)(i)(C)
of the EIP.

(h)After-Acquired Evidence.  Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company determines that Employee is eligible
to receive the Cash Severance Payment, Pro-Rata Bonus Payment and COBRA Benefit
pursuant to Section 7(f) but, after such determination, the Company subsequently
acquires evidence that: (i) Employee has failed to abide by the terms of
Sections 9,  10 or 11; or (ii) a Cause condition existed prior to the
Termination Date that, had the Company been fully aware of such condition, would
have given the Company the right to terminate Employee’s employment pursuant to
Section 7(a), then the Company shall have the right to cease the payment of any
future installments of the Cash Severance Payment, Pro-Rata Bonus Payment or
COBRA Benefit and Employee shall promptly return to the Company all installments
of the Cash Severance Payment, Pro-Rata Bonus Payment and COBRA Benefit received
by Employee prior to the date that the Company determines that the conditions of
this Section 7(g) have been satisfied.

8.Disclosures.  Promptly (and in any event, within three (3) Business Days) upon
becoming aware of (a) any actual or potential Conflict of Interest or (b) any
lawsuit, claim or arbitration filed against or involving Employee or any trust
or vehicle owned or controlled by Employee that (with respect to such lawsuit,
claim or arbitration) could be reasonably be expected to affect Employee’s
ability to perform his duties hereunder or, if determined adversely, could
reasonably be expected to have an adverse effect on any member of the Company
Group, in each case, Employee shall disclose such actual or potential Conflict
of Interest or such lawsuit, claim or arbitration to the Board.  A “Conflict of
Interest” shall exist when Employee engages in, or plans to engage in, any
activities, associations, or interests that conflict with, or create an
appearance of a conflict with, Employee’s duties, responsibilities, authorities,
or obligations for and to any member of the Company Group.

9.Confidentiality.  In the course of Employee’s employment with the Company and
the performance of Employee’s duties on behalf of the Company Group hereunder,
Employee has





8

--------------------------------------------------------------------------------

 



 

been provided and will continue to be provided with, and have access to,
Confidential Information (as defined below).  In consideration of Employee’s
receipt and access to such Confidential Information, and as a condition of
Employee’s continued employment, Employee shall comply with this Section 9.

(a)Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by directive of the Board, Employee shall not
disclose any Confidential Information to any person or entity (other than a
legal or financial advisor of Employee who maintains such Confidential
Information in strict confidence) and shall not use any Confidential Information
except for the benefit of the Company Group.  Employee shall follow all written
Company policies and protocols regarding the security of all documents and other
materials containing Confidential Information (regardless of the medium on which
Confidential Information is stored).  The covenants of this Section 9(a) shall
apply to all Confidential Information, whether now known as a result of
Employee’s employment with the Company or later to become known to Employee
during the period that Employee is employed by or affiliated with the Company or
any other member of the Company Group.

(b)Notwithstanding any provision of Section 9(a) to the contrary, Employee may
make the following disclosures and uses of Confidential Information:

(i)disclosures to other employees of a member of the Company Group who have a
need to know the information in connection with the businesses of the Company
Group;

(ii)disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Agreement and is in the best
interests of the Company Group;

(iii)disclosures and uses that are approved in writing by the Board; or

(iv)disclosures to a person or entity that has (x) been retained by a member of
the Company Group to provide services to one or more members of the Company
Group and (y) agreed in writing, or otherwise has a professional responsibility,
to abide by the terms of a confidentiality agreement or keep such Confidential
Information confidential, as applicable.

(c)Upon the expiration of the Employment Period, and at any other time upon
written request of the Company, Employee shall promptly surrender and deliver to
the Company all documents (including electronically stored information) and all
copies thereof and all other materials of any nature containing or pertaining to
all Confidential Information and any other Company Group property (including any
Company Group-issued computer, mobile device or other equipment) in Employee’s
possession, custody or control and Employee shall not retain any such documents
or other materials or property of the Company Group.  Within five (5) days of
any such request, Employee shall certify to the Company in writing that all such
documents, materials and property have been returned to the Company.





9

--------------------------------------------------------------------------------

 



 

(d)All trade secrets, non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during the
period that Employee is employed and has previously been employed by the Company
or any other member of the Company Group (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to any
member of the Company Group’s businesses or properties, products or services
(including all such information relating to corporate opportunities, operations,
future plans, methods of doing business, business plans, strategies for
developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or acquisition targets or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.”  Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression are and shall be the sole and exclusive property of
the Company or the applicable member of the Company Group and be subject to the
same restrictions on disclosure applicable to all Confidential Information
pursuant to this Agreement.  For purposes of this Agreement, Confidential
Information shall not include any information that (i) is or becomes generally
available to the public other than as a result of a disclosure or wrongful act
of Employee or any of Employee’s agents; (ii) was available to Employee on a
non-confidential basis before its disclosure by a member of the Company Group;
or (iii) becomes available to Employee on a non-confidential basis from a source
other than a member of the Company Group; provided,  however,  that such source
is not known by Employee to be bound by a confidentiality agreement with, or
other obligation with respect to confidentiality to, a member of the Company
Group.

(e)Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Employee from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
(including the Securities and Exchange Commission) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Employee from any such governmental authority; (iii) testifying,
participating or otherwise assisting in any action or proceeding by any such
governmental authority relating to a possible violation of law; or (iv) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law.  Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, an individual shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(A) is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (2) solely for the purpose
of reporting or investigating a suspected violation of law; (B) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law; or (C) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal.  Nothing in this Agreement requires Employee to obtain prior
authorization before engaging in any conduct described in this paragraph, or to
notify the Company that Employee has engaged in any such conduct.





10

--------------------------------------------------------------------------------

 



 

10.Non-Competition; Non-Solicitation.

(a)The Company has provided and shall, during the Employment Period, continue to
provide Employee access to Confidential Information for use only during the
Employment Period, and Employee acknowledges and agrees that the Company Group
will be entrusting Employee, in Employee’s unique and special capacity, with
developing the goodwill of the Company Group, and in consideration of the
Company providing Employee with access to Confidential Information,  and as an
express incentive for the Company to enter into this Agreement and to continue
to employ Employee hereunder, Employee has voluntarily agreed to the covenants
set forth in this Section 10. Employee agrees and acknowledges that the
limitations and restrictions set forth herein, including geographical and
temporal restrictions on certain competitive activities, are reasonable in all
respects, will not cause Employee undue hardship, and are material and
substantial parts of this Agreement intended and necessary to prevent unfair
competition and to protect the Company Group’s Confidential Information,
goodwill and legitimate business interests.

(b)During the Prohibited Period, Employee shall not, without the prior written
approval of the Board, directly or indirectly, for Employee or on behalf of or
in conjunction with any other person or entity of any nature:

(i)engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly: (A) owning, managing,
operating, or being an officer or director of, any business that competes with
any member of the Company Group in the Market Area; or (B) joining, becoming an
employee or consultant of, or otherwise being affiliated with, any person or
entity engaged in, or planning to engage in, the Business in the Market Area in
competition, or anticipated competition, with any member of the Company Group in
any capacity (with respect to this clause (B)) in which Employee’s duties or
responsibilities are the same as or similar to the duties or responsibilities
that Employee had on behalf of any member of the Company Group;

(ii)appropriate any Business Opportunity of, or relating to, any member of the
Company Group located in the Market Area;

(iii)solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with any member of the Company Group; or

(iv)solicit, canvass, approach, encourage, entice or induce any employee or
contractor of any member of the Company Group to terminate his, her or its
employment or engagement with any member of the Company Group.

(c)Notwithstanding the foregoing, following the Termination Date, the
above-referenced limitations in Sections 10(b)(i),  (ii) and (iii) shall not
apply in those portions of the Market Area located within the State of
Oklahoma.  Instead, Employee agrees that, following the Termination Date, the
restrictions on Employee’s activities within those portions of the Market Area
located within the State of Oklahoma (in addition to those restrictions set
forth in Section  9





11

--------------------------------------------------------------------------------

 



 

and Section 10(b)(iv) above) shall be as follows: during that portion of the
Prohibited Period that follows the Termination Date, Employee will not directly
solicit the sale of goods, services, or a combination of goods and services from
the established customers of the Company or any other member of the Company
Group.

(d)Because of the difficulty of measuring economic losses to the Company Group
as a result of a breach or threatened breach of the covenants set forth in
Section 9 and in this Section 10, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to seek to enforce the foregoing covenants, in
the event of a breach or threatened breach, by injunctions and restraining
orders from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security.  The
aforementioned equitable relief shall not be the Company’s or any other member
of the Company Group’s exclusive remedy for a breach but instead shall be in
addition to all other rights and remedies available to the Company and each
other member of the Company Group at law and equity.

(e)The covenants in this Section 10, and each provision and portion hereof, are
severable and separate, and the unenforceability of any specific covenant (or
portion thereof) shall not affect the provisions of any other covenant (or
portion thereof).  Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.

(f)The following terms shall have the following meanings:

(i)“Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the Company
Group for which Employee provides services or about which Employee obtains
Confidential Information during the Employment Period, which business and
operations include such businesses and operations as may be described in
Parent’s periodic and current reports filed with the Securities and Exchange
Commission from time to time, and other services ancillary thereto, specifically
as applied to any equipment, hardware, software, knowledge, processes,
customers, strategies, known future plans, and vendors which are contained,
classified, known or performed in connection with such services.

(ii)“Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.

(iii)“Market Area” shall mean: (A) the counties and parishes set forth on
Exhibit A hereto; and (B) and any other geographic area or market where or with
respect to which (x) Employee provides or has provided services on behalf of the
Company or any other member of the Company Group during the Employment Period or
(y) the Company or any other member of the Company Group has specific plans to
conduct any business and Employee provides material services with respect to
such plans.





12

--------------------------------------------------------------------------------

 



 

(iv)“Prohibited Period”  shall mean the period during which Employee is employed
by any member of the Company Group and continuing for a period of twelve (12)
months following the date that Employee is no longer employed by any member of
the Company Group.

11.Ownership of Intellectual Property.  Employee agrees that the Company shall
own, and Employee shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group that either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company.  All of Employee’s works of authorship and associated copyrights
created during the period in which Employee is employed by or affiliated with
the Company or any other member of the Company Group and in the scope of
Employee’s employment or engagement shall be deemed to be “works made for hire”
within the meaning of the Copyright Act.  Employee shall perform, during and
after the period in which Employee is or has been employed by or affiliated with
the Company or any other member of the Company Group, all acts deemed reasonably
necessary by the Company to assist each member of the Company Group, at the
Company’s expense, in obtaining and enforcing its rights throughout the world in
the Company Intellectual Property.  Such acts may include execution of documents
and assistance or cooperation (i) in the filing, prosecution, registration, and
memorialization of assignment of any applicable patents, copyrights, mask work,
or other applications, (ii) in the enforcement of any applicable patents,
copyrights, mask work, moral rights, trade secrets, or other proprietary rights,
and (iii) in other legal proceedings related to the Company Intellectual
Property.

12.Arbitration.

(a)Subject to Section 12(b), any dispute, controversy or claim between Employee
and any member of the Company Group arising out of or relating to this Agreement
or Employee’s employment or engagement with any member of the Company Group will
be finally settled by arbitration in Houston, Texas in accordance with the
then-existing American Arbitration Association (“AAA”) Employment Arbitration
Rules.  The arbitration award shall be final and binding on both parties.  Any
arbitration conducted under this Section 12 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the then-applicable
rules of the AAA.  All disputes shall be arbitrated on an individual basis, and
each party hereto hereby foregoes and waives any right to arbitrate any dispute
as a class action or collective action or on a consolidated basis or in a
representative capacity on behalf of other persons or entities who are claimed
to be similarly situated, or to participate as a class member in such a
proceeding.  The Arbitrator shall expeditiously hear and decide all matters
concerning the dispute.  Except as expressly provided to





13

--------------------------------------------------------------------------------

 



 

the contrary in this Agreement, the Arbitrator shall have the power to (i)
gather such materials, information, testimony and evidence as the Arbitrator
deems relevant to the dispute before him or her (and each party will provide
such materials, information, testimony and evidence requested by the
Arbitrator), and (ii) grant injunctive relief and enforce specific
performance.  The decision of the Arbitrator shall be reasoned, rendered in
writing, be final and binding upon the disputing parties and the parties agree
that judgment upon the award may be entered by any court of competent
jurisdiction.

(b)Notwithstanding Section 12(a), either party may make a timely application
for, and seek to obtain, judicial emergency or temporary injunctive relief to
enforce any of the provisions of Sections 9 through 11;  provided, however, that
the remainder of any such dispute (beyond the application for emergency or
temporary injunctive relief) shall be subject to arbitration under this Section
12.

(c)By entering into this Agreement and entering into the arbitration provisions
of this Section 12, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

(d)Nothing in this Section 12 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement.  Further, nothing in this Section 12
precludes Employee from filing a charge or complaint with a federal, state or
other governmental administrative agency.

13.Defense of Claims.  During the Employment Period and thereafter, upon request
from the Company, Employee shall cooperate with the Company Group in the defense
of any claims or actions that may be made by or against any member of the
Company Group that relate to Employee’s actual or prior areas of responsibility.

14.Withholdings; Deductions.  The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

15.Title and Headings; Construction.  Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof.  Any and all Exhibits or Attachments referred to
in this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes.  Unless the context requires otherwise, all references
to laws, regulations, contracts, agreements and instruments refer to such laws,
regulations, contracts, agreements and instruments as they may be amended from
time to time, and references to particular provisions of laws or regulations
include a reference to the corresponding provisions of any succeeding law or
regulation.  All references to “dollars” or “$” in this Agreement refer to
United States dollars.  The word “or” is not exclusive. The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement, including all Exhibits attached hereto, and not to any
particular provision hereof.  Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number





14

--------------------------------------------------------------------------------

 



 

includes the plural and conversely.  All references to “including” shall be
construed as meaning “including without limitation.”  Neither this Agreement nor
any uncertainty or ambiguity herein shall be construed or resolved against any
party hereto, whether under any rule of construction or otherwise.  On the
contrary, this Agreement has been reviewed by each of the parties hereto and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.

16.Applicable Law; Submission to Jurisdiction.  This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction.  With respect to any claim or dispute related to
or arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 12 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts (as
applicable) located in Harris County, Texas.

17.Entire Agreement and Amendment.  This Agreement contains the entire agreement
of the parties with respect to the matters covered herein and supersedes all
prior and contemporaneous agreements and understandings, oral or written,
between the parties hereto concerning the subject matter hereof.  In entering
into this Agreement, Employee expressly acknowledges and agrees that Employee
has received all sums and compensation that Employee has been owed, is owed, or
ever could be owed for services provided to any member of the Company Group
through the date Employee signs this Agreement, with the exception of any unpaid
Base Salary for the pay period that includes the date on which Employee signs
this Agreement. This Agreement may be amended only by a written instrument
executed by both parties hereto.

18.Waiver of Breach.  Any waiver of this Agreement must be executed by the party
to be bound by such waiver.  No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time.  The failure of either party hereto to take any action by
reason of any breach will not deprive such party of the right to take action at
any time.

19.Assignment.  This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement
without Employee’s consent, including to any member of the Company Group and to
any successor to or acquirer of (whether by merger, purchase or otherwise) all
or substantially all of the equity, assets or businesses of the Company.

20.Notices.  Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
Business Day to the number set forth below, if applicable; provided,  however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-Business Day, then it shall be deemed to have been
received on the next Business Day after it is sent,  (c) on the first Business
Day after such notice is sent by express overnight courier service, or (d) on
the second Business Day following deposit





15

--------------------------------------------------------------------------------

 



 

with an internationally-recognized second-day courier service with proof of
receipt maintained,  in each case, to the following address, as applicable:

If to the Company, addressed to:

Select Energy Services, LLC
1820 N I-35

Gainesville, Texas 76240
Attn: Chief Executive Officer

If to Employee, addressed to Employee’s last known address on file with the
Company.

21.Counterparts.  This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.  Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

22.Deemed Resignations.  Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board; and (c) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity or other entity in which any member of the Company
Group holds an equity interest and with respect to which board of directors or
board of managers (or similar governing body) Employee serves as such Company
Group member’s designee or other representative.

23.Section 409A.

(a)Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”) or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.

(b)To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Employee’s taxable year following the taxable year in which such





16

--------------------------------------------------------------------------------

 



 

expense was incurred by Employee, (ii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period in
which the arrangement is in effect.

(c)Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (i) the date of Employee’s death or (ii) the
date that is six (6) months after the Termination Date (such date, the “Section
409A Payment Date”), then such payment or benefit shall not be provided to
Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

24.Certain Excise Taxes.  Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made. 
Nothing in this Section 24 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.





17

--------------------------------------------------------------------------------

 



 

25.Clawback.  To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by the Company, which clawback policies or procedures may provide for
forfeiture and/or recoupment of amounts paid or payable under this Agreement. 
Notwithstanding any provision of this Agreement to the contrary, the Company
reserves the right, without the consent of Employee, to adopt any such clawback
policies and procedures, including such policies and procedures applicable to
this Agreement with retroactive effect.

26.Effect of Termination.  The provisions of Sections 7,  9-14 and 22 and those
provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

27.Third-Party Beneficiaries.  Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 8,  9,  10,  11,  12 and 22 and shall be entitled to
enforce such obligations as if a party hereto.

28.Severability.  If an arbitrator or court of competent jurisdiction determines
that any provision of this Agreement (or portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

[Remainder of Page Intentionally Blank;
Signature Page Follows]

 

 



18

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Nick Swyka

 

Nick Swyka

 

 

 

 

 

SELECT ENERGY SERVICES, LLC

 

 

 

 

 

By:

/s/ Holli Ladhani

 

 

Name:

Holli Ladhani

 

 

Title:

President and Chief Executive Officer

 

 



Signature Page to
Employment Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

MARKET AREA

 

 

 

 

 

 

STATE

COUNTY/PARISH

COLORADO

Adams

Arapahoe

Weld

 

LOUISIANA

Bossier

Caddo

De Soto

Jackson

Lincoln

Red River

Sabine

NEW MEXICO

Chaves

Eddy

Lea

San Juan

NORTH DAKOTA

Billings

Burke

Divide

Dunn

Golden Valley

McKenzie

Mountrail

Williams

OHIO

Ashland

Belmont

Guernsey

Harrison

Jefferson

Monroe

Summit

Trumbull

OKLAHOMA

Alfalfa

Beckham

Blaine

Canadian

Carter

Coal

Custer

Dewey

Ellis

Garfield

Garvin

Grady

Hughes

Kingfisher

Lincoln

Logan

Love

Major

McClain

Oklahoma

Pittsburg

Roger Mills

Stephens

Washita

Woods

Woodward

PENNSYLVANIA

Armstrong

Bradford

Elk

Greene

Lycoming

Sullivan

Tioga

Washington

Westmoreland

Wyoming

TEXAS

Andrews

Angelina

Atascosa

Borden

Culberson

DeWitt

Dimmit

Ector

Frio

Glasscock

Gonzales

Hemphill

Henderson

Howard

Irion

Jackson

Karnes

La Salle

Lavaca

Live Oak

Loving

Martin

Maverick McMullen

Midland

Nacogdoches

Panola

Pecos

Reagan

Reeves

Roberts

Rusk

San Augustine

Shelby

Tarrant

Tom Green

Upton

Ward

Webb

Wheeler

Winkler

Wise

Zavala

UTAH

Duchesne

 

 

 

WEST VIRGINIA

Brooke

Doddridge

Harrison

Marion

Marshall

Monongalia

Ohio

Ritchie

Tyler

Wetzel

WYOMING

Campbell

Converse

Johnson

Laramie

Sweetwater

 

 

 

Exhibit A

--------------------------------------------------------------------------------